
	
		I
		112th CONGRESS
		2d Session
		H. R. 6611
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2012
			Mr. Cassidy (for
			 himself, Mr. Rooney,
			 Mr. Rogers of Michigan,
			 Mr. Harris, and
			 Mr. Benishek) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  promote public notification and provide incentives to reduce drug shortages,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Access to Drugs in Shortage
			 Act of 2012.
		2.Market stability
			 incentives
			(a)Medicare
				(1)In
			 generalSection 1847A(b) of the Social Security Act (42 U.S.C.
			 1395w–3a(b)) is amended—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking paragraph
			 (7) and inserting paragraphs (7) and (9); and
					(B)by adding at the
			 end the following new paragraph:
						
							(9)Sterile
				injectable products with 3 or fewer active manufacturers
								(A)In
				generalThe payment amount for a drug described in subparagraph
				(B) that is furnished on or after July 1, 2013, and before January 1, 2020,
				shall be equal to—
									(i)in
				the case of a drug described in subparagraph (B)(i), the volume-weighted
				wholesale acquisition cost determined under subparagraph (C) for the drug;
				and
									(ii)in the case of a
				drug described in subparagraph (B)(ii), the wholesale acquisition cost (as
				defined in subsection (c)) of the drug.
									(B)Drug
				described
									(i)In
				generalA drug described in this subparagraph is a sterile
				injectable drug product that is manufactured by 3 or fewer active manufacturers
				(as determined by the Secretary) and is—
										(I)a multiple source
				drug (as described in subsection (c)(6)(C)) for which there is no period of
				exclusivity in effect or available under section 505(j), 505A, or 527 of the
				Federal Food, Drug, and Cosmetic Act; or
										(II)a single source
				drug (as described in subsection (c)(6)(D)(ii)) for which there is no period of
				exclusivity in effect or available under section 505(c), 505A, or 527 of the
				Federal Food, Drug, and Cosmetic Act.
										(ii)Sterile
				injectable drug definedIn
				this paragraph, the term sterile injectable drug means a drug
				approved by the Food & Drug Administration that is injected into the
				body.
									(C)Use of volume-weighted average wholesale
				acquisition costs for multiple source drugsThe volume-weighted average wholesale
				acquisition costs under this paragraph shall be determined under this
				subparagraph in the same manner as the volume-weighted average of the average
				sales prices is determined under paragraph (6) except that, for purposes of
				this paragraph, any reference in such paragraph (6) to the average sale prices
				for a drug is deemed a reference to wholesale acquisition cost (as defined in
				subsection (c)(6)(B)) for the
				drug.
								.
					(2)HOPD prospective
			 payment systemSection 1833(t)(14) of the Social Security Act (42
			 U.S.C. 1395l(t)(14)) is amended—
					(A)in subparagraph
			 (A)(iii), in the matter preceding subclause (I), by striking
			 subparagraph (E) and inserting subparagraphs (E) and
			 (I); and
					(B)by adding at the
			 end the following new subparagraph:
						
							(I)Sterile
				injectable products with 3 or fewer active manufacturersThe
				amount of payment for a drug described in section 1847A(b)(9)(B) that is
				furnished on or after July 1, 2013, and before January 1, 2020, shall be equal
				to—
								(i)in
				the case of a drug described in clause (i) of such section, the volume-weighted
				wholesale acquisition costs amount determined under section 1847A(b)(9)(C) for
				the drug; and
								(ii)in the case of a
				drug described in clause (ii) of section 1847A(b)(9)(B), the wholesale
				acquisition cost (as defined in section 1847A(c)) of the
				drug.
								.
					(b)Medicaid
				(1)In
			 generalSection 1927(a) of the Social Security Act (42 U.S.C.
			 1396r–8(a)) is amended by adding at the end the following new paragraph:
					
						(8)Sterile
				injectable products with 3 or fewer active manufacturers
							(A)In
				generalParagraph (1) of this subsection and section
				1903(i)(10)(A) shall not apply to a drug that is described in section
				1847A(b)(9)(C), that is furnished on or after July 1, 2013, and before January
				1, 2020, and for which payment may be made under part B of title XVIII.
							(B)GuidanceNot
				later than July 1, 2013, the Secretary shall publish guidance on the exclusion
				of certain sterile injectable products under subparagraph (A).
							.
				(2)Conforming
			 amendmentSection 1903(i)(10)(A) of the Social Security Act (42
			 U.S.C. 1396b(i)(10)(A)) is amended by striking unless section 1927(a)(3)
			 applies and inserting unless paragraph (3) or (9) of section
			 1927(a) applies.
				(c)340B
			 Program
				(1)In
			 generalSection 340B of the Public Health Service Act (42 U.S.C.
			 256b) is amended by inserting after subsection (e) the following:
					
						(f)Exclusion of
				certain sterile injectable products
							(1)In
				generalFor purposes of this section (including with respect to
				the prohibition described in subsection (a)(5)(L)(iii)), the term covered
				outpatient drug shall not include a drug that is described in section
				1847A(b)(9)(C) of the Social Security Act, that is furnished on or after July
				1, 2013, and before January 1, 2020, and for which payment may be made under
				part B of title XVIII of such Act.
							(2)GuidanceNot
				later than July 1, 2013, the Secretary shall publish guidance on the exclusion
				of certain sterile injectable products under paragraph (1).
							.
				(d)Study and
			 report
				(1)In
			 generalThe Secretary of
			 Health and Human Services shall contract with an independent entity to study
			 the effects of the amendments made by this section on patient access to sterile
			 injectable products.
				(2)ReportAs a condition of the contract described
			 under paragraph (1), the independent entity shall agree to submit to Congress
			 and such Secretary, not later than 3 years after the date of enactment of this
			 Act, a report that describes the results of the study conducted under paragraph
			 (1).
				3.Exclusion of branded
			 prescription drugs from annual fee during periods of shortage
			(a)In
			 generalSubsection (e) of
			 section 9008 of the Patient Protection and Affordable Care Act is amended by
			 redesignating paragraph (4) as paragraph (5) and by inserting after paragraph
			 (3) the following new paragraph:
				
					(4)Exclusion during
				shortageThe term
				branded prescription drug sales shall not include sales of any
				branded prescription drug that—
						(A)is on the drug shortage list maintained
				under section 506E of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				356e), and
						(B)(i)is the listed drug (as
				defined in section 505(j)(2)(A)(i) of the Federal Food, Drug, and Cosmetic Act
				(21 U.S.C. 355(j)(2)(A)(i)) for a drug for which the approval of an application
				under section 505(j) of such Act (21 U.S.C. 355(j)) is in effect, or
							(ii)is the reference product (as
				defined in section 351(i) of the Public Health Service Act (42 U.S.C. 262(i))
				for a biological product for which the approval of an application under section
				351(k) of such Act (42 U.S.C. 262(j)) is in
				effect.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to sales
			 after the date of the enactment of this Act.
			
